Title: From George Washington to Brigadier General Samuel Holden Parsons, 26 July 1780
From: Washington, George
To: Parsons, Samuel Holden


					
						Sir
						Head Quarters near Passaic Falls [N.J.] July 26th 1780.
					
					I have been duly favored with your Letter of the 21st Inst.
					The non arrival of the Arms expected with the french fleet, will occassion a consideral deficiency in that article, and render a supply from the States necessary—I have already made application to Governor Trumbull for two thousand Stand, from the State of Connecticut.
					It is much to be regretted that the preparations of every kind are so backward, and that the exertions of the States have not been attended with greater effect—Should the States furnish their quota of men and supplies agreeable to the requisition, New York would undoubtedly be the object—And in the mean time, our measures for forwarding the preparations ought not to be suffered to relax.
					I think it may be adviseable for the Gentlemen you mention, to form Volunteer Companies, on the conditions proposed; to be called into service, in case an offensive operation sh⟨ould⟩ take place against New York—And I doubt not you will use your utmost efforts to have ⟨the⟩

Levies for the Continental Battalions broug⟨ht⟩ forward without delay. I am, with great esteem Sir Your Most Obedt.
				